 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   GIGI FAIRCHILD-LITTLEFIELD,                   1:19-cv-01579-GSA-PC
12                   Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                   REQUEST TO ADD EXHIBITS
13              v.                                 PIECEMEAL TO COMPLAINT
                                                   (ECF No. 7.)
14   VALERIE ATTINELLO, et al.,
                                                   ORDER INFORMING PLAINTIFF SHE
15                   Defendants.                   HAS LEAVE TO AMEND THE
                                                   COMPLAINT ONCE AS A MATTER OF
16                                                 COURSE AT THIS STAGE OF THE
                                                   PROCEEDINGS
17
                                                   THIRTY-DAY DEADLINE TO FILE
18                                                 FIRST AMENDED COMPLAINT NOT
                                                   EXCEEDING 26 PAGES
19
                                                   ORDER FOR CLERK TO SEND
20                                                 COMPLAINT FORM TO PLAINTIFF
21

22

23

24   I.     BACKGROUND
25          Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se with this civil
26   rights action pursuant to 42 U.S.C. § 1983. On November 5, 2019, Plaintiff filed the Complaint
27   commencing this action. (ECF No. 1.) On November 25, 2019, Plaintiff filed a request for the
28   court to accept five exhibits as part of the Complaint. (ECF No. 7.)

                                                      1
 1   II.    MOTION TO AMEND – FED. R. CIV. P. 15(a)
 2          Plaintiff has submitted five exhibits to the court, separate from the Complaint, with a
 3   request for the court to accept the exhibits as part of the Complaint. Plaintiff may not add
 4   supporting exhibits in this manner. Under Rule 220, Plaintiff may not amend the Complaint by
 5   adding exhibits submitted separately from the Complaint.1 To add information, or make a
 6   correction to the Complaint, Plaintiff must file an amended complaint which is complete in itself
 7   without reference to prior complaints. To add her five exhibits Plaintiff must file a First
 8   Amended Complaint, complete in itself, with the five exhibits attached.
 9          Plaintiff explains that she submitted the exhibits separately from the Complaint because
10   they were not made available to her until November 21, 2019, and could not have been included
11   in the initial e-filing because the Complaint would have exceeded the twenty-five page limit
12   allowed for the Complaint. Plaintiff states that the five exhibits she submitted are “essential to
13   understanding” her claim. (ECF No. 7 at 1:14.)
14          Plaintiff may file an amended complaint at this stage of the proceedings without leave of
15   court. Under Rule 15(a) of the Federal Rule of Civil Procedure, a party may amend the party’s
16   pleading once as a matter of course at any time before a responsive pleading is served. Otherwise,
17   a party may amend only by leave of the court or by written consent of the adverse party, and
18   leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Here, because Plaintiff
19   has not previously amended the Complaint and no responsive pleading has been served in this
20   action, Plaintiff has leave to file an amended complaint as a matter of course. Plaintiff shall be
21   granted thirty days in which to file a First Amended Complaint not exceeding 26 pages, including
22   the form complaint and any exhibits. Plaintiff’s original Complaint with its exhibits is twenty-
23

24
            1   Local Rule 220 provides, in part:
25
                      Unless prior approval to the contrary is obtained from the Court, every pleading to which
26          an amendment or supplement is permitted as a matter of right or has been allowed by court order
            shall be retyped and filed so that it is complete in itself without reference to the prior or superseded
27          pleading. No pleading shall be deemed amended or supplemented until this Rule has been
            complied with. All changed pleadings shall contain copies of all exhibits referred to in the changed
28          pleading.


                                                               2
 1   one pages long, and Plaintiff wishes to add five pages of exhibits. Thus, twenty-six pages is
 2   sufficient for Plaintiff to set forth her allegations and exhibits in support of her claims. The First
 3   Amended Complaint is not required to be identical to the original Complaint, but it should be
 4   materially the same and should not include new unrelated claims. Plaintiff may not change the
 5   nature of this suit by adding unrelated claims in her amended complaint. George v. Smith, 507
 6   F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).
 7          Plaintiff must demonstrate in her amended complaint how the conditions complained of
 8   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d
 9   227 (9th Cir. 1980). The amended complaint must allege in specific terms how each named
10   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some
11   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo
12   v. Goode, 423 U.S. 36 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.
13   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
14          As a general rule, an amended complaint supersedes the original complaint. See Loux v.
15   Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed, the original
16   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
17   an original complaint, each claim and the involvement of each defendant must be sufficiently
18   alleged. Plaintiff should note that although she has the opportunity to amend, it is not for the
19   purpose of adding allegations of events occurring after November 5, 2019, the date the initial
20   Complaint was filed.
21          The First Amended Complaint should be clearly and boldly titled “FIRST AMENDED
22   COMPLAINT,” refer to the appropriate case number, and be an original signed under penalty of
23   perjury.
24   III.   CONCLUSION
25          Accordingly, IT IS HEREBY ORDERED that:
26          1.      Plaintiff’s motion to add exhibits to the Complaint, filed on November 25, 2019,
27                  is RESOLVED;
28   ///

                                                       3
 1        2.    Plaintiff is granted thirty (30) days from the date of service of this order in which
 2              to file a First Amended Complaint as instructed by this order, not exceeding 26
 3              pages including the form complaint and any exhibits;
 4        3.    The First Amended Complaint should be clearly and boldly titled “First Amended
 5              Complaint,” refer to case number 1:19-cv-01579-GSA-PC, and be an original
 6              signed under penalty of perjury;
 7        4.    The Clerk of Court shall send one § 1983 civil rights complaint form to Plaintiff;
 8              and
 9        5.    If Plaintiff fails to file a First Amended Complaint within thirty days, the court
10              shall proceed with Plaintiff’s original Complaint.
11
     IT IS SO ORDERED.
12

13     Dated:   December 2, 2019                              /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
